Title: John Adams to Thomas Jefferson, 14 June 1813
From: Adams, John
To: Jefferson, Thomas


          Dear Sir Quincy June 14. 1813
          In your Letter to Dr Priestley of march 21. 1801, you “tender him, the protection of those laws which were made for the wise and good, like him; and disclaim the legitimacy of that Libel on legislation, which, under the
			 form of a Law, was for Sometime placed among them.” This Law, I presume was, the Alien Law, as it was called.
          As your name is Subscribed to that law, as Vice President, and mine as President, I know not why you are not as responsible for it as I am. Neither of Us were concerned in the formation of it. We were then at War with France: French Spies then swarmed in our Cities and in the Country. Some of them were, intollerably, turbulent, impudent and Seditious. To check these was the design of the, this law. Was there ever a Government, which had not Authority to defend itself against Spies in its own Bosom? Spies of an Ennemy at War? This Law was never executed by me, in any Instance.
          But what is the conduct of our Government now? Aliens are ordered to report their names and obtain Certificates once a month: and an industrious Scotchman, at this moment industriously labouring in my Garden is obliged to walk once a month to Boston, eight miles at least, to renew his Certificate from the Marshall. And a fat organist is ordered into the Country. &c &c. &c. All this is right. Every Government has by the Law
			 of Nations a right to make prisoners of War, of every Subject of an Enemy. But a War with England differs not from a War with France. The Law of Nations is the same in both.
          I cannot write Volumes in a Single Sheet: but these Letters of yours require Volumes from me.
          “The mighty Wave of public opinion, which has rolled over”! This is, in your Style, and Sometimes in mine, with less precision, and less delicacy. Oh! Mr Jefferson! What a wave of public opinion has rolled over the Universe? By the Universe here, I mean our Globe.
			 I can yet Say there is nothing new Under the Sun, in my Sense. The Reformation rolled a
			 Wave of public opinion over the Globe, as wonderful as this;
			 A War of thirty years, was necessary to compose this wave. The Wars of Charlemaigne rolled a Wave. The
			 Crusades rolled a Wave, more mountainous than the French Revolution.
			 Only one hundred years ago, a Wave was rolled; when Austria England and Holland in Alliance, contended against France, for the dominion or rather the Alliance of Spain.
          Had “The Clock run down,” I am not So Sanguine, as you, that the Consequence would have been as you presume. I was determined in all Events to retire. You and Mr Madison are indebted to Bayard, for an Evasion of the Contest.
			 Had the Voters for Burr, addressed the Nation, I am not Sure that your Convention would have decided in your Favour. But what Reflections does this Suggest? What Pretensions had Aaron Burr to be President or Vice President?
          What “a Wave” has rolled over Christendom for 1500 years? What a Wave has rolled over France for 1500 years Supporting in Power and Glory the Dinasty of Bourbon?
			 What a Wave Supported the House of Austria? What a Wave has Supported the Dinasty of Mahomet. for 1200 years? What a Wave Supported the House of Hercules, for So many Ages in more remote Antiquity? These waves are not to be Slighted. They are less resistable than those in the Gulph Stream in an hurricane.
			 What a Wave has the French
			 Revolution Spread? And what
			 a Wave is our Navy of five Frigates raising?
          If I can keep this book, “Memoirs of Lindsey” I Shall have more to Say. Meantime I remain your Friend
          John
            Adams.
        